STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                     NO.    2021    KW   1602

VERSUS


JAMES      ROSS                                                                     MARCH    28,   2022




In   Re:          James       Ross,       applying        for                                        18th
                                                                  supervisory          writs,

                  Judicial        District         Court,       Parish    of        lberville,       Nos.
                  2047- 96,       1316- 02.




BEFORE:           MCDONALD,       LANIER,        AND WOLFE,      JJ.


        WRIT      DENIED.         Ramos     v.    Louisiana,              U. S. ,            140    S. Ct.
1390,       206     L. Ed. 2d     583 (    2020)     does     not                          to
                                                                       apply retroactively
relator         whose    conviction        and     sentence      was    final at the time the
decision        was     rendered.         See    also    State    v.
                                                                 Kelly, 2021- 00572 ( La.
9/ 27/ 21),       324    So. 3d    79 (   per     curiam).
                                                             Accordingly, the district
court         did                         by
                        not       err
                                                   dismissing   the    application    for
postconviction            relief.



                                                    JMM
                                                    WIL

                                                    EW




COURT      OF APPEAL,         FIRST     CIRCUIT




        DEPUT         LERK OF      COURT
                  FOR THE     COURT